Name: COMMISSION REGULATION (EC) No 128/98 of 19 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities20. 1. 98 L 14/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 128/98 of 19 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 20. 1. 98L 14/2 ANNEX to the Commission Regulation of 19 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 55,5 212 106,3 624 161,3 999 107,7 0707 00 05 624 201,3 999 201,3 0709 10 00 220 177,5 999 177,5 0709 90 70 052 130,6 204 117,1 999 123,9 0805 10 10, 0805 10 30, 0805 10 50 052 46,8 204 44,4 212 41,5 220 47,3 400 54,1 448 29,7 600 49,7 624 53,9 999 45,9 0805 20 10 052 60,1 204 64,3 624 69,0 999 64,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 51,5 204 73,5 464 136,3 624 78,7 999 85,0 0805 30 10 052 74,0 400 73,1 528 32,4 600 90,1 999 67,4 0808 10 20, 0808 10 50, 0808 10 90 060 56,4 400 90,7 404 86,1 720 93,4 728 83,2 800 100,7 999 85,1 0808 20 50 052 139,4 064 60,0 388 96,8 400 102,1 999 99,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.